Exhibit 10.3

SEVERANCE AGREEMENT AND COVENANTS

 

1. PARTIES.

The parties to this Severance Agreement and Covenants (hereinafter “Agreement”)
are GREGORY J. WITHERSPOON and SCHNITZER STEEL INDUSTRIES, INC. an Oregon
corporation (“SSI”).

 

  1.1 GREGORY J. WITHERSPOON.

For the purposes of this Agreement, WITHERSPOON means GREGORY J. WITHERSPOON,
WITHERSPOON’s attorneys, heirs, executors, administrators and assigns (as
applicable).

 

  1.2 THE COMPANY.

For purposes of this Agreement the “Company” means SSI, and all subsidiaries,
affiliated companies and other business entities thereof, all predecessors and
successors of each, and all of each entity’s officers, shareholders, directors,
employees, agents, or assigns, in their individual and representative
capacities.

 

2. BACKGROUND AND PURPOSE.

WITHERSPOON’s employment with the Company is ending effective January 7, 2009
(the “Termination Date”). WITHERSPOON has twenty-one (21) days to consider
whether to execute this Agreement. The parties are entering into this Agreement
regarding termination of WITHERSPOON'S employment with the Company.

 

3. RELEASE.

WITHERSPOON waives, acquits and forever discharges Company from any and all
claims WITHERSPOON may have. WITHERSPOON hereby releases Company from any and
all claims, demands, actions, or causes of action, whether known or unknown,
arising from or



--------------------------------------------------------------------------------

related in any way to any employment of or past or future failure or refusal to
employ WITHERSPOON by Company, or any other past or future claim (except as
reserved by this Agreement or where expressly prohibited by law) that relates in
any way to WITHERSPOON’s employment, termination, employment contract,
compensation, benefits, reemployment, or application for employment, with the
exception of any claim WITHERSPOON may have against SSI for enforcement of this
Agreement. This release includes any and all claims, direct or indirect, which
might otherwise be made under any applicable local, state or federal authority,
including but not limited to any claim arising under the state or local statutes
where WITHERSPOON was employed by SSI dealing with civil rights, employment,
wage and hour, discrimination in employment, Employee Retirement Income Security
Act (ERISA), Title VII of the Civil Rights Act of 1964, the Post-Civil War Civil
Rights Act (42 U.S.C. §§ 1981-1988), the Civil Rights Act of 1991, the Americans
With Disabilities Act, the Family and Medical Leave Act of 1993, the Equal Pay
Act of 1963, Executive Order 11246, the Rehabilitation Act of 1973, the
Uniformed Services Employment and Reemployment Rights Act of 1994, the Worker
Adjustment and Retraining Notification Act, the Age Discrimination in Employment
Act, the Older Workers Benefit Protection Act, the Fair Labor Standards Act, all
as amended, any regulations under such authorities, or any other applicable
constitutional, statutory, contract, tort, or common law theories, except that
WITHERSPOON does not hereby release SSI from its obligations under this
Agreement, its contribution and indemnification obligations whether arising
under this Agreement or otherwise, or from any coverage under any policy of
insurance providing indemnity and related costs for the benefit of WITHERSPOON.

 

2



--------------------------------------------------------------------------------

4. CONSIDERATION.

After receipt of this Severance Agreement properly and fully endorsed by
WITHERSPOON and the expiration of the seven (7) day revocation period provided
by the Older Workers Benefit Protection Act without WITHERSPOON’s revocation,
the following shall occur:

 

  (1) SSI shall pay WITHERSPOON the total sum of thirty-eight thousand four
hundred sixty-two and No /100 Dollars ($38,462.00) (all less proper
withholding); and

 

  (2) WITHERSPOON is a participant in SSI’s 1993 Stock Incentive Plan, as
amended (the “Plan”) and has been awarded certain restricted stock units
(“RSUs”) and stock options (“Options”) under the Plan. Those awards shall
continue to be governed by the provisions of the Plan, provided however that,
the following changes in vesting and exercise dates shall be made:

 

  (a) The 2,519 RSUs with a vesting date of June 1, 2009 shall become fully
vested as of the Termination Date; and

 

  (b) The 2,055 Options with a vesting date of June 1, 2009 shall become fully
vested as of the Termination Date; and

 

  (c) The time period in which vested Options may be exercised shall be extended
to June 1, 2011.

 

5. NONDISPARAGEMENT.

WITHERSPOON agrees that WITHERSPOON will not disparage or make false or adverse
statements about Company. SSI should report to WITHERSPOON any actions or
statements that are attributed to WITHERSPOON that SSI believes are disparaging,
false or adverse. SSI may take actions consistent with the provision for breach
of the agreement should it determine that WITHERSPOON has disparaged or made
false or adverse statements about Company.

 

3



--------------------------------------------------------------------------------

6. CONFIDENTIAL, PROPRIETARY AND TRADE SECRET INFORMATION.

WITHERSPOON agrees not to use or disclose confidential, proprietary or trade
secret information learned while an employee of SSI or its predecessors,
including the terms of this Agreement, and covenants not to breach that duty.
Should WITHERSPOON, WITHERSPOON’s attorney or agents be requested in any
judicial, administrative, or other proceeding to disclose confidential,
proprietary or trade secret information WITHERSPOON learned while an employee of
SSI or its predecessors, WITHERSPOON shall promptly notify SSI of such request.

 

7. COVENANTS.

 

  7.1 WITHERSPOON’S COVENANT NOT TO PROSECUTE OR MAINTAIN ANY ACTION OR
PROCEEDING AGAINST COMPANY.

In exchange for the settlement consideration, WITHERSPOON covenants not to
prosecute or hereafter maintain or institute any action at law, suit or
proceeding in equity, administrative or any proceeding of any kind or nature
whatsoever against Company for any reason related in any way to any claim
released herein. WITHERSPOON further covenants and agrees that WITHERSPOON will
not raise any claim against Company by way of defense, counterclaim or
cross-claim or in any other manner, on any alleged claim, demand, liability or
cause of action released herein. At the time of his execution of this Agreement,
WITHERSPOON represents that there are no claims, complaints or charges pending
against Company in which WITHERSPOON is a party or complainant. Further,
WITHERSPOON acknowledges and agrees there are no unasserted workers’
compensation claims through the date of his execution of this Agreement.

 

4



--------------------------------------------------------------------------------

  7.2 COOPERATION IN DEFENSE OF COMPANY; CONSULTATION.

WITHERSPOON covenants now and in the future that WITHERSPOON will assist Company
to the best of WITHERSPOON’s ability in the defense of any claim brought against
Company of which WITHERSPOON has any personal knowledge and SSI agrees it will
reimburse WITHERSPOON reasonable out-of-pocket expenses in providing such
assistance. In addition, WITHERSPOON agrees to provide specific operations
information to SSI as requested in a reasonable, timely and clear manner, to
allow SSI to continue and/or complete job tasks, activities, assignments, to
continue effective relationships with business partners, and to respond to
inquiries as needed by telephone at no additional cost to SSI beyond what is
provided by this Agreement.

 

8. ARBITRATION OF CERTAIN DISPUTES; CLAIMS FOR IRREPARABLE HARM; VENUE.

Except as provided below, WITHERSPOON and SSI agree that should any dispute
arise between the parties whether or not arising out of this Agreement, the
issue shall be submitted to arbitration in Portland, Oregon, before one
arbitrator pursuant to the then current employment rules of the American
Arbitration Association. Unless otherwise required by applicable law, each party
shall pay its own costs and attorneys’ fee. Notwithstanding the above, in the
event either party wishes to obtain equitable relief for violations of
paragraphs 5, 6 and 7 including, without limitation, specific performance,
immediate issuance of a temporary restraining order or preliminary injunction
enforcing this Agreement, it may bring a claim for such relief in arbitration or
in an action in an applicable court in Portland, Oregon.

 

5



--------------------------------------------------------------------------------

9. SCOPE OF AGREEMENT.

The provisions of this Agreement shall be deemed to obligate, extend to, and
inure to the benefit of the parties: SSI’s affiliates, successors, predecessors,
assigns, directors, officers, and employees; and each party’s insurers,
transferees, grantees, legatees, agents and heirs, including those who may
assume any and all of the above-described capacities subsequent to the execution
and effective date of this Agreement.

 

10. OPPORTUNITY FOR ADVICE OF COUNSEL.

WITHERSPOON acknowledges that WITHERSPOON has been encouraged by SSI to seek
advice of counsel with respect to this Agreement and has had the opportunity to
do so.

 

11. SEVERABILITY.

Every provision of this Agreement is intended to be severable. In the event any
term or provision of this Agreement is declared to be illegal or invalid for any
reason whatsoever by an arbitrator or a court of competent jurisdiction or by
final and unappealed order of an administrative agency of competent
jurisdiction, such illegality or invalidity should not affect the balance of the
terms and provisions of this Agreement, which terms and provisions shall remain
binding and enforceable.

 

12. NO WAIVER

Failure of either party to enforce any term of this Agreement shall not
constitute a waiver of the party’s right to enforce that term or any other term
of this Agreement.

 

13. COSTS AND ATTORNEY’S FEES.

The parties each agree to bear their own costs and attorneys’ fees which have
been or may be incurred in connection with any matter herein or in connection
with the negotiation and consummation of this Agreement or any action to enforce
the provisions of this Agreement.

 

6



--------------------------------------------------------------------------------

14. GOVERNING LAW.

The rights and obligations of the parties under this Agreement shall in all
respects be governed by the laws of the United States and the State of Oregon.

 

15. PAYMENT: REVOCATION.

WITHERSPOON acknowledges that the Agreement provides severance pay and benefits
which SSI would otherwise not be obligated to provide. WITHERSPOON must not sign
this Agreement until after employment with SSI has ended.

As provided by the Older Workers Protection Act, WITHERSPOON is entitled to have
twenty-one (21) days to consider this Agreement. For a period of seven (7) days
from execution of this Agreement, WITHERSPOON may revoke this Agreement. Upon
receipt of WITHERSPOON’s properly-signed Agreement and the expiration of the
seven (7) days revocation period without WITHERSPOON’s revocation, payment by
SSI as provided herein will be forwarded by mail in a timely manner.

 

16. ENTIRE AGREEMENT: MODIFICATION.

This Agreement contains the entire agreement and understanding among the
parties. This Agreement supersedes and replaces all other prior negotiations and
proposed agreements, written or oral as to WITHERSPOON’s separation. WITHERSPOON
and SSI acknowledge that no other party, nor agent nor attorney of any other
party, has made any promise, representation, or warranty, express or implied,
not contained in this Agreement concerning the subject matter of this Agreement
or to induce this Agreement, and WITHERSPOON and SSI acknowledge that they have
not executed this Agreement in reliance upon any such promise, representation,
or warranty not contained in this Agreement.

 

7



--------------------------------------------------------------------------------

No modification or waiver of any of the provisions or any future representation,
promise or addition shall be binding upon the parties unless made in writing and
signed by the parties.

 

Name:

 

/s/ Gregory J. Witherspoon

   

Dated: Jan 28, 2009

 

Gregory J. Witherspoon

   

SCHNITZER STEEL INDUSTRIES, INC.

   

By:

 

/s/ Richard C. Josephson

   

Dated 2-5-09

Its:

 

Secretary

     

On behalf of “SSI” and “Company”

   

 

8